Exhibit 23.6 Data & Consulting Services Division of Schlumberger Technology Corporation Schlumberger Two Robinson Plaza, Suite 200 Pittsburgh, PA 15205 Tel:412-787-5403 Fax:412-787-2906 CONSENT OF INDEPENDENT PETROLEUM ENGINEERS AND GEOLOGISTS We consent to incorporation by reference in the Registration Statements (File Nos.333-91526, 333-94387, 333-161235, 333-116180 and 333-134430) on Form S-8, and the Registration Statement (File No.333-160046) on Form S-3 of Quicksilver Resources Inc. of the references to our reports for BreitBurn Energy Partners L.P., which appear in the Annual Report on Form 10-K of Quicksilver Resources Inc. for the year ended 31 December2009, and our report attached as Exhibit99.4 to Amendment No.1 to the Annual Report on Form 10-K of Quicksilver Resources Inc. for the year ended 31 December2009, filed on Form 10-K/A. By: /s/ Charles M. Boyer Charles M. Boyer II, PG, CPG, CCG Scientific Advisor Unconventional Reservoirs 22 October2010
